


110 HRES 967 IH: Providing for consideration of the

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 967
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Kingston (for
			 himself, Mr. Wamp, and
			 Mr. Wolf) submitted the following
			 resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Providing for consideration of the
		  concurrent resolution (H. Con. Res. 263) to establish the Joint Select
		  Committee on Earmark Reform, and for other purposes.
	
	
		That immediately upon the adoption of this
			 resolution the House shall, without intervention of any point of order,
			 consider in the House the concurrent resolution (H. Con. Res. 263) to establish
			 the Joint Select Committee on Earmark Reform, and for other purposes. The
			 concurrent resolution shall be considered as read. The previous question shall
			 be considered as ordered on the concurrent resolution to final adoption without
			 intervening motion or demand for division of the question except: (1) one hour
			 of debate equally divided and controlled by the chairman and ranking minority
			 member of the Committee on Rules; and (2) one motion to recommit to be offered
			 by the majority leader or his designee which may not contain
			 instructions.
		
